Order entered November 17, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01256-CV

               IN RE PROASSURANCE INSURANCE COMPANY, Relator

                  Original Proceeding from the County Court at Law No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. 352,923-401

                                            ORDER
       Before the Court is relator’s unopposed motion to schedule a filing date for its reply brief,

in which relator requests that the Court permit relator to file a reply brief on or before November

20, 2015. We GRANT the motion.


                                                      /s/    CRAIG STODDART
                                                             JUSTICE